EXHIBIT 10.2


APRIA HEALTHCARE GROUP INC.
2003 PERFORMANCE INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

        THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”)
dated _____________________ by and between APRIA HEALTHCARE GROUP INC., a
Delaware corporation (the “Corporation”), and ___________________________ (the
“Grantee”) evidences the award (the “Award”) of restricted stock units (“Stock
Units”) granted by the Corporation to the Grantee as to the number of Stock
Units first set forth below.

--------------------------------------------------------------------------------

       Number of Stock Units:1  _____   Award Date:  March 7, 2007
       Performance-Based Vesting Period: 1,2  January 1, 2007 – December 31,
2007
       Time-Based Vesting Date: 1,2  March 7, 2007 – February 16, 2010

--------------------------------------------------------------------------------

        The Award is granted under the Apria Healthcare Group Inc. 2003
Performance Incentive Plan (the “Plan”) and subject to the Terms and Conditions
of Restricted Stock Units (the “Terms”) attached to this Award Agreement
(incorporated herein by this reference) and to the Plan. The Award has been
granted to the Grantee in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Grantee. Capitalized terms
are defined in the Plan if not defined herein. The parties agree to the terms of
the Award set forth herein. Without limiting the generality of the foregoing,
the Grantee specifically acknowledges and agrees to Section 20 of the Terms
(affecting the change in control provisions of certain of the Grantee’s other
outstanding awards), Section 21 of the Terms (regarding the application of the
Grantee’s Noncompetition and Nonsolicitation Agreement) and Section 22 of the
Terms (regarding the Corporation’s Stock Ownership Requirements.) The Grantee
acknowledges receipt of a copy of the Terms and the Plan.

“GRANTEE”

______________________________________
Signature

______________________________________
Print Name APRIA HEALTHCARE GROUP INC.
a Delaware corporation


By:__________________________________

Print Name:___________________________

Title:________________________________



CONSENT OF SPOUSE

     In consideration of the Corporation’s execution of this Award Agreement,
the undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

__________________________________
Signature of Spouse   ______________________
Date

_________________
1    Subject to adjustment under Section 7 of the Terms and Section 7.1 of the
Plan.
2    Subject to early termination under Sections 2, 5 and 8 of the Terms and
Section 7.4 of the Plan.

--------------------------------------------------------------------------------


TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.     Stock Units; Vesting.

        1.1   Stock Units.   As used herein, a “Stock Unit” is a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent in
value to one outstanding share of Common Stock of the Corporation. The Stock
Units shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
this Section 1. One-third (1/3) of the Stock Units subject to the Award shall be
subject to the time-based vesting requirements set forth in Section 1.2
(“Time-Based Units”). Two-thirds of the Stock Units subject to the Award shall
be subject to the performance-based and time-based vesting requirements set
forth in Section 1.3 (“Performance-Based Units”).

         1.2   Time-Based Units.   Subject to Sections 2 and 5 below, one
hundred percent (100%) of the Time-Based Units subject to the Award shall vest
and become nonforfeitable on the last day of the Time-Based Vesting Period (as
set forth on the cover page of this Award Agreement) (the “Time-Based Unit
Vesting Date”).

        1.3   Performance-Based Units.   The Performance-Based Units subject to
the Award shall be subject to the vesting requirements set forth in both Section
1.3.1 and Section 1.3.2.

              1.3.1 Performance-Based Vesting  . Subject to Sections 1.3.2, 2
and 5 below, promptly following the conclusion of the Performance-Based Vesting
Period (as set forth on the cover page of this Award Agreement), the
Compensation Committee of the Corporation’s Board of Directors (the “Committee”)
shall determine the number of Performance-Based Units subject to the Award (if
any) that have become vested for purposes of this Section 1.3.1 based on the
actual performance of the Corporation during the Performance-Based Vesting
Period (“Actual Performance”) relative to the performance threshold
(“Performance Threshold”) and performance target (“Performance Target”) for each
of the performance measures (each, a “Performance Measure”) established by the
Committee for such period as set forth on Schedule A attached hereto. Subject to
Section 1.3.2, Stock Units shall vest for purposes of this Section 1.3.1 as of
the conclusion of the Performance Period, with respect to each Performance
Measure, as follows:

•  

if Actual Performance for that Performance Measure equals or exceeds the
Performance Target, 30% or 20%, depending on the assigned weighting for that
Performance Measure, of the Performance-Based Units will vest on February 16,
2008, or as soon thereafter as the achievement can practicably be determined;



•  

if Actual Performance for that Performance Measure equals but does not exceed
the Performance Threshold, 15% or 10%, respectively (depending on the weighting)
of the Performance-Based Units will vest on February 16, 2008, or as soon
thereafter as the achievement can practicably be determined;



•  

if Actual Performance for that Performance Measure has exceeded the Performance
Threshold but the Performance Target for that Performance Measure has not been
achieved, between 15% and 30%, or between 10% and 20%, respectively (depending
on the weighting), of the restricted stock units will vest on a linear basis
(e.g., if the actual revenue performance is exactly between the threshold level
and the target level for that performance measure, 22.5% of the
Performance-Based Units for revenue will vest), in each case on February 16,
2008 or as soon thereafter as the achievement can practicably be determined; and



•  

if the Performance Threshold for that Performance Measure has not been achieved,
0% of the Performance-Based Units will vest as a result of performance.


No more than 30% of the total number of Performance-Based Units subject to the
Award shall vest with respect to any particular Performance Measure. Vesting
pursuant to this Section 1.3.1 is cumulative as to all Performance Measures
(that is, the total number of Performance-Based Units subject to the Award that
vest with respect to one Performance Measure shall be added to the total number
of Performance-Based Units subject to the Award that vest with respect to each
other Performance Measure to determine the total number of Performance-Based
Units subject to the Award that vest pursuant to this Section 1.3.1).
Performance-Based Units subject to the Award that do not vest in accordance with
this Section 1.3.1 shall be forfeited without payment therefor as of the date
that vesting is determined.

              1.3.2   Time-Based Vesting of Performance-Based Units. Subject to
Sections 2 and 5 below and notwithstanding anything to the contrary in Section
1.3.1, (a) one-half (1/2) of the number of Performance-Based Units subject to
the Award that become vested for purposes of Section 1.3.1 shall become vested
for purposes of this Section 1.3.2 as of the earlier of the date the
Corporation’s 2007 financial results are audited and February 28, 2008, and (b)
the remaining one-half of the Performance-Based Units subject to the Award that
become vested for purposes of Section 1.3.1 shall become vested for purposes of
this Section 1.3.2 as of February 16, 2009 (the applicable vesting date referred
to in clause (a) above and February 16, 2009 are each referred to in this Award
Agreement as a “Performance-Based Unit Vesting Date”). In the event that the
Corporation’s 2007 financial results have not been audited as of February 28,
2008, the number of Performance-Based Units that become vested for purposes of
Section 1.3.1 and clause (a) of this Section 1.3.2 shall be determined by the
Committee in good faith based on the financial information then available. For
avoidance of doubt, subject to Sections 2 and 5 below, Performance-Based Units
subject to the Award shall not become payable, and there shall be no
Distribution Date (as defined in Section 4 below) with respect thereto, unless
and until such Performance-Based Units have become vested for purposes of both
Section 1.3.1 and this Section 1.3.2.


2.     TERMINATION OF EMPLOYMENT/SERVICE; NO EMPLOYMENT/SERVICE COMMITMENT.

        2.1    Continuance of Employment/Service Required.   The vesting of
Time-Based Units and Performance-Based Units subject to the Award and the rights
and benefits under this Award Agreement require continued employment or service
through the applicable Distribution Date (as defined in Section 4) applicable to
such units. Except as expressly provided in this Section 2 or in Section 5,
employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided herein or under the Plan.

         2.2   Possible Vesting upon Termination of Employment/Service.   If the
Grantee ceases to be employed by or ceases to provide services to the
Corporation or a Subsidiary, unless the provisions of Section 5 apply in which
case the provisions of that section shall prevail, the following rules shall
apply (the last day that the Grantee is employed by or provides services to the
Corporation or a Subsidiary is referred to as the Grantee’s “Severance Date”).
The Committee shall be the sole judge of whether the Grantee continues to render
employment or services for purposes of this Award Agreement.

              2.2.1   Termination Due to Death, Disability or Retirement Prior
to End of Time-Based Vesting Period.   In the event the Grantee’s employment or
services terminate due to the Grantee’s death, Disability (as defined below) or
Retirement (as defined below) prior to the conclusion of the Time-Based Vesting
Period, the Time-Based Units subject to this Award shall vest on a pro rata
basis as of the Grantee’s Severance Date. The number of Time-Based Units that
shall so vest shall equal (i) the number of Time-Based Units subject to the
Award (to the extent such units are not then vested), multiplied by (ii) a
fraction, the numerator of which shall be the number of whole months during the
Time-Based Vesting Period the Grantee was employed by or rendered services to
the Corporation or a Subsidiary, and the denominator of which shall be the
number of whole months in the Time-Based Vesting Period. If this Section 2.2.1
applies, any Time-Based Units subject to the Award that do not vest in
accordance with the foregoing provisions shall terminate as of the Grantee’s
Severance Date.

              2.2.2   Termination Due to Death, Disability or Retirement Prior
to End of Performance-Based Vesting Period.   In the event the Grantee’s
employment or services terminate due to the Grantee’s death, Disability or
Retirement prior to the conclusion of the Performance-Based Vesting Period, the
number of Performance-Based Units subject to the Award that shall become vested
as of the conclusion of the Performance-Based Vesting Period shall equal (a) the
number of Performance-Based Units subject to the Award that would have vested as
of the conclusion of the Performance-Based Vesting Period in accordance with
Section 1.3.1 above (assuming no termination of employment or services had
occurred), multiplied by (b) a fraction, the numerator of which shall be the
number of whole months during the Performance-Based Vesting Period the Grantee
was employed by or rendered services to the Corporation or a Subsidiary, and the
denominator of which shall be the number of whole months in the
Performance-Based Vesting Period (the “Pro-Rata Fraction”). If this Section
2.2.2 applies, any Performance-Based Units subject to the Award that do not vest
in accordance with the foregoing provisions shall terminate as of the conclusion
of the Performance-Based Vesting Period.

              2.2.3   Termination Due to Death, Disability or Retirement after
Performance-Based Vesting Period.   In the event the Grantee’s employment or
services terminate due to the Grantee’s death, Disability or Retirement after
the conclusion of the Performance-Based Vesting Period, the aggregate number of
Performance-Based Units subject to the Award that became vested as of the
conclusion of the Performance-Based Vesting Period in accordance with Section
1.3.1 above shall become vested as of the Grantee’s Severance Date (to the
extent outstanding and not otherwise vested on or before such date pursuant to
Section 1.3.2).

              2.2.4   Termination for Any Reason Other than Death, Disability or
Retirement.   Subject to Section 5 below, in the event the Grantee’s employment
or services terminate for any reason other than the Grantee’s death, Disability
or Retirement, the Award and any Stock Units subject to the Award, to the extent
not vested (pursuant to Sections 1.2 and 1.3) on the Severance Date, shall
terminate as of the Severance Date.

              2.2.5   Definitions.   For purposes of this Award Agreement,
“Disability” means a permanent and total disability (within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Committee). For
purposes of this Award Agreement, “Retirement” means a termination of employment
by the Grantee that occurs both (a) upon or after the Grantee’s attainment of
age 55 and (b) upon or after the date when the sum of the Grantee’s age and the
Grantee’s years of service to the Corporation and its Subsidiaries (such years
of service determined in accordance with the rules for determining years of
service under the Corporation’s 401(k) Plan) is at least 60.

         2.3   No Employment/Service Commitment.   Nothing contained in this
Award Agreement or the Plan constitutes a continued employment or service
commitment by the Corporation or any of its Subsidiaries, affects the Grantee’s
status, if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon the Grantee any right to remain employed
by or in service to the Corporation or any Subsidiary, interferes in any way
with the right of the Corporation or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Grantee’s other compensation.


3.      NO STOCKHOLDER RIGHTS.

        The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units or any
shares of Common Stock issuable in respect of such Stock Units, until shares of
Common Stock are actually issued to and held of record by the Grantee. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.


4.      TIMING AND MANNER OF DISTRIBUTION OF STOCK UNITS.

        Stock Units subject to the Award that vest (pursuant to Section 1.2 or
1.3) will be paid in an equivalent number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) no later
than seventy (70) days after the applicable Distribution Date with respect to
such Stock Units. Such payment shall be subject to the tax withholding
provisions of Section 9 below and Section 8.5 of the Plan and subject to
adjustment as contemplated by Section 7 below and Section 7.1 of the Plan and
shall be in complete satisfaction of such vested Stock Units. The Grantee or
other person entitled under the Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. Delivery of any certificates will be made
to the Grantee’s last address reflected on the books of the Corporation or its
Subsidiaries unless the Corporation is otherwise instructed in writing.

        The “Distribution Date” for the Stock Units that vest pursuant to the
Award shall be determined pursuant to this paragraph. The Distribution Date for
Time-Based Units that vest pursuant to Section 1.2 shall be the Time-Based Unit
Vesting Date. The Distribution Date for Performance-Based Units that vest
pursuant to Section 1.3 shall be the applicable Performance-Based Unit Vesting
Date. The Distribution Date for Performance-Based Units that vest pursuant to
Section 2.2.2 shall be the last day of the Performance-Based Vesting Period. The
Distribution Date for Stock Units that vest pursuant to either Section 2.2.1 or
Section 2.2.3 shall be the date on which the Grantee’s employment or services
terminate. The Distribution Date for Stock Units that vest pursuant to Section
5.1 shall be the date on which the event giving rise to accelerated vesting of
such units occurs. The Distribution Date for Stock Units that vest pursuant to
Section 5.2 shall be the later of the date on which the Grantee’s employment or
services terminate or the date of the related Change in Control Event.


5.      CHANGES IN CONTROL.

         5.1   Possible Acceleration upon Change in Control.   Upon a
dissolution of the Corporation or other event described in Section 7.1 of the
Plan (which generally covers certain mergers or similar reorganizations) that
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock), or upon a Change in Control Event (as defined in
the Plan), then if the Stock Units subject to the Award are not then otherwise
fully vested (and have not previously terminated), they shall automatically
become vested immediately prior to the occurrence of such event; provided that
such acceleration provision shall not apply, unless otherwise expressly provided
by the Committee, to the extent that the Committee has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
Award, or the Award would otherwise continue in accordance with the terms of
this Award Agreement, in the circumstances. Any acceleration of the Stock Units
shall comply with applicable legal requirements. The Committee may reinstate the
original terms of the Award if an event described in this Section 5.1 giving
rise to the acceleration of Stock Units subject to the Award does not actually
occur. Subject to Section 5.2 below, if an acceleration of the outstanding Stock
Units subject to the Award is triggered by this Section 5.1 but the Grantee’s
employment terminated prior to the event triggering such acceleration in
circumstances covered by Section 2.2.2 and the number of Performance-Based Units
that are to vest pursuant to Section 2.2.2 has not yet been determined as of the
date of such event, the number of Performance-Based Units subject to the Award
which shall vest in accordance with such event shall equal the number of
Performance-Based Units outstanding subject to the Award immediately prior to
such event multiplied by the Pro-Rata Fraction, and the balance of the
Performance-Based Units subject to the Award (the portion not so vested) shall
thereupon terminate. The preceding sentence shall control in the event of any
discrepancy with Section 2.2.2.

         5.2   Termination of Employment in Connection with a Change in Control.
  The following provisions of this Section 5.2 supersede any inconsistent
provision of Section 2.2. The Stock Units subject to the Award, to the extent
such Stock Units are outstanding and have not previously become vested in
accordance with the terms hereof, shall be deemed to be fully vested as of the
Grantee’s Severance Date if the Grantee incurs a Qualifying Termination. The
Grantee shall be deemed to have incurred a “Qualifying Termination” for this
purpose if any of the following events occur:

•  

the Grantee's employment is terminated by the Corporation or a Subsidiary
without Cause within the period that ends with a Change in Control Event and
begins with the first to occur of (i) the initial public announcement of the
Change in Control Event, or (ii) the 90th day preceding the Change in Control
Event,



•  

the Grantee's employment is terminated by the Corporation or a Subsidiary for
any reason other than Cause (and other than due to the Grantee's death or
Disability) upon or at any time within two years following the Change in Control
Event, or



•  

the Grantee terminates employment with the Corporation or a Subsidiary for Good
Reason upon or at any time within two years following the Change in Control
Event.


        For purposes of this Award Agreement, “Cause” means the occurrence of
either or both of the following: (1) the Grantee’s conviction for committing an
act of fraud, embezzlement, theft, or other act constituting a felony (other
than traffic related offenses or as a result of vicarious liability); or (2) the
willful engaging by the Grantee in misconduct that is significantly injurious to
the Corporation. However, no act or failure to act, on the Grantee’s part shall
be considered “willful” unless done, or omitted to be done, by the Grantee not
in good faith and without reasonable belief that the Grantee’s action or
omission was in the best interest of the Corporation.

        For purposes of this Award Agreement, “Good Reason” means, without the
Grantee’s express written consent, the occurrence of any one or more of the
following: (1) a material reduction in the nature, status or scope of the
Grantee’s authorities, duties, and/or responsibilities (when such authorities,
duties, and/or responsibilities are viewed in the aggregate) from their level in
effect on the day immediately prior to the Change in Control Event (provided,
however, that neither (i) a change in the Grantee’s title or reporting
relationships, nor (ii) an adjustment in the nature of the Grantee’s duties and
responsibilities, that in either case does not remove from him/her the authority
with respect to the Corporation’s functional area, employees or products and
services that the Grantee had immediately prior to such change or adjustment,
shall constitute “Good Reason”); (2) a reduction in the Grantee’s base salary
from its highest level in effect at any point in the three months preceding the
Change in Control Event or a significant reduction in the Grantee’s aggregate
incentive opportunities under the Corporation’s short and/or long-term incentive
programs, as such opportunities exist immediately prior to the Change in Control
Event; (3) the failure of the Corporation to maintain the Grantee’s relative
level of coverage and accruals (as compared to other executives with similar
titles) under the Corporation’s employee benefit and/or retirement plans,
policies, practices, or arrangements in which the Grantee participates
immediately prior to the Change in Control Event, both in terms of the amount of
benefits provided and amounts accrued. For this purpose, the Corporation may
eliminate and/or modify existing programs and coverage levels; provided,
however, that the Grantee’s level of coverage under all such programs must be at
least as great as is provided to executives who have the same or lesser levels
of reporting responsibilities within the Corporation’s organization; or (4) the
Grantee is informed by the Corporation that his/her principal place of
employment for the Corporation will be relocated to a location that will result
in an increase of more than thirty (30) miles in the Grantee’s one-way commute
(as compared to the Grantee’s one-way commute immediately prior to the Change in
Control Event).

         5.3   Section 280G.   Notwithstanding anything else contained in this
Section 5 to the contrary, in no event shall the Award be accelerated to an
extent or in a manner which would not be fully deductible by the Corporation for
federal income tax purposes because of Section 280G of the Code. If the Grantee
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the Grantee may by written notice to the Corporation designate
the order in which such parachute payments will be reduced or modified so that
the Corporation is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
the Grantee is a party to an employment or other agreement with the Corporation,
or is a participant in a severance program sponsored by the Corporation, that
contains express provisions regarding Section 280G and/or Section 4999 of the
Code (or any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to the Award (for example, and without limitation, the Grantee may be
a party to an employment agreement with the Corporation that provides for a
“gross-up” as opposed to a “cut-back” in the event that the Section 280G
thresholds are reached or exceeded in connection with a change in control and,
in such event, the Section 280G and/or Section 4999 provisions of such
employment agreement shall control as to the Award).

6.     Non-Transferability.

        Prior to the time the Stock Units are vested and paid, neither the Stock
Units comprising the Award nor any other rights of the Grantee under this Award
Agreement or the Plan may be transferred, except as expressly provided in
Section 5.7 of the Plan. No specific exception to the general transfer
prohibitions set forth in Section 5.7 of the Plan has been authorized by the
Committee.

7.     Adjustments.

        Upon the occurrence of an Event (as defined below), the Committee shall
make adjustments as it deems appropriate in the number and kind of securities or
other consideration that may become payable with respect to the Award. If an
Event shall occur and the Award has not been fully vested and paid upon such
Event or prior thereto, the Award may become payable in securities or other
consideration (the “Restricted Property”) rather than in the Common Stock
otherwise payable in respect of the Award. Such Restricted Property shall become
payable at the times set forth in Section 4 above or such earlier time as the
Committee may authorize pursuant to Section 8 below. Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Award becomes payable in accordance with Section 4 above.
Notwithstanding the foregoing, the Award and any Common Stock or other
securities or property payable in respect of the Award shall continue to be
subject to proportionate and equitable adjustments (if any) under this Section 7
consistent with the effect of such events on stockholders generally, as the
Committee determines to be necessary or appropriate, and in the number, kind
and/or character of shares of Common Stock or other securities, property and/or
rights payable in respect of Stock Units granted under the Plan. All rights of
the Grantee hereunder are subject to those adjustments. For purposes of this
Award Agreement, “Event” means a liquidation, dissolution, Change in Control
Event, merger, consolidation, or other combination, reorganization, stock split,
stock dividend, reverse stock split, or a recapitalization, reclassification,
extraordinary dividend or other distribution (including a split up or a spin off
of the Corporation or any significant Subsidiary), or a sale or other
distribution of all or substantially all the assets of the Corporation as an
entirety.

        The Committee shall adjust the Performance Measures, Performance
Thresholds and Targets, relative weights of the measures, and other provisions
of this Award Agreement to the extent (if any) it determines that the adjustment
is necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Corporation, (2) any change in accounting policies or
practices, (3) the effects of any special charges to the Corporation’s earnings,
(4) the effects of any unbudgeted changes in government reimbursement rates or
(5) any other similar special circumstances. Notwithstanding the foregoing, the
Committee will not make any change or adjustment under the Plan to the extent it
would cause Plan bonuses to cease to qualify as “performance-based compensation”
within the meaning of Section 162(m). No adjustments may be made on or following
the occurrence of a Change in Control Event, except by the Committee as
constituted immediately prior to such Change in Control Event within a
reasonable period of time following the occurrence of such Change in Control
Event.

8.     Possible Early Settlement of Award.

        The Committee retains the right to accelerate the vesting and
distribution dates of the outstanding and previously unvested Stock Units
subject to the Award in connection with an Event, a Change in Control Event, or
the termination of the Grantee’s employment with the Corporation or one of its
Subsidiaries. This Section 8 is not intended to prevent vesting of the Award
pursuant to Section 2 or Section 5 above or an adjustment to the Award as
provided in the Plan or Section 7 above.

9.     Tax Withholding.

        Upon or in connection with the vesting of the Stock Units, the
distribution of shares of Common Stock in respect of the Stock Units, and/or
other event that triggers a tax withholding obligation with respect to the Stock
Units, the Corporation and each of its Subsidiaries shall have the right at its
or their option to (a) require the Grantee (or the Grantee’s beneficiary, as the
case may be) to pay or provide for payment in cash of the amount of any taxes
which such entity (or entities) may be required to withhold with respect to such
vesting, payment or distribution or (b) deduct from any amount otherwise payable
to the Grantee (with respect to the Stock Units or otherwise) the amount of any
taxes which such entity (or entities) may be required to withhold with respect
to such vesting, payment or distribution. In any case where a tax is required to
be withheld in connection with the delivery of shares of Common Stock under this
Award Agreement, the Committee may, but is not required to, reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then fair market value (as determined under Section 5.6
of the Plan), to satisfy such withholding obligation.

10.     Notices.

        Any notice to be given under the terms of this Award Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records. Any notice shall be delivered in person or
shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be deemed to be “given” only
when actually received, but if the Grantee is no longer an Eligible Person,
shall be deemed to have been duly “given” as of the date mailed in accordance
with the foregoing provisions of this Section 10.

11.     Limitation on Grantee’s Rights.

        The Stock Units create no fiduciary duty to the Grantee and shall create
only a contractual obligation on the part of the Corporation to make
distributions, subject to vesting and the other terms and conditions hereof, as
provided in Sections 3 and 4 above. The Stock Units shall not be treated as
property or as a trust fund of any kind. No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
distributable or payable to the Grantee pursuant to this Award Agreement, the
Grantee’s rights with respect to such amounts shall be no greater than the
rights of any general unsecured creditor of the Corporation.

12.     Plan.

        The Award and all rights of the Grantee under this Award Agreement are
subject to all of the terms and conditions of the Plan, incorporated herein by
this reference. The Grantee agrees to be bound by the terms of the Plan and this
Award Agreement (including these Terms). The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Committee do not and shall not be deemed to create any rights in
the Grantee unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof.


13.      ENTIRE AGREEMENT.

        This Award Agreement (including these Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

14.     Governing Law.

        This Award Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.


15.     ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Award Agreement shall be settled exclusively by arbitration, conducted before a
single neutral arbitrator in accordance with the American Arbitration
Association’s National Rules for Resolution of Employment Disputes as then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The fees and expenses of the arbitrator shall be borne by the
Company.


16.      CONSTRUCTION.

        This Award Agreement shall be construed and interpreted to comply with
Section 409A of the Code. The Corporation reserves the right to amend this Award
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Stock Units in light of Section
409A of the Code and any regulations or other guidance promulgated thereunder.

17.     Effect of this Agreement.

        This Award Agreement shall be assumed by, be binding upon and inure to
the benefit of any successor or successors to the Corporation.


18.      COUNTERPARTS.

        This Award Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


19.      SECTION HEADINGS.

        The section headings of this Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

20.     Change in Control Provisions of Other Awards.

        By accepting the Award and executing this Award Agreement, the Grantee
acknowledges and agrees that the definition of Change in Control Event set forth
in Section 7.3 of the Plan shall (1) apply to the Award and to the Grantee’s
other awards under the Plan, (2) apply to any award outstanding as of the Award
Date that has been granted to the Grantee under the Corporation’s 1998
Nonqualified Stock Incentive Plan or 1997 Stock Incentive Plan (in place of the
term “Change in Control Event” as otherwise defined under the applicable plan),
and (3) apply to any award outstanding as of the Award Date that has been
granted to the Grantee under the Corporation’s 1992 Stock Incentive Plan (in
place of the term “Corporate Change” as otherwise defined under that plan, and
all references to “Corporate Change” in that plan or any such award shall be a
reference to Change in Control Event). The intent of this amendment is that all
such awards shall be governed by a single “Change in Control Event” definition.
The other terms and conditions of such awards shall not be affected by this
change.

21.     Agreements Regarding Noncompetition and Nonsolicitation.

        Notwithstanding anything else contained herein to the contrary, the
right of the Grantee to the Award, as well as the right of the Grantee to or
with respect to any Common Stock or cash that is payable or has, at the relevant
time, previously been paid with respect to the Award (or any consideration
received in respect thereof, as the case may be) is subject to the terms and
conditions of the Grantee’s “Noncompetition and Nonsolicitation Agreement” with
the Corporation (or any similar or successor agreement, as applicable),
including any such agreement that may be entered into after the Award Date (the
Grantee’s “Noncompetition and Nonsolicitation Agreement”). This Restricted Stock
Unit Award Agreement is one of the Grantee’s Incentive Compensation Agreements
as defined in such Noncompetition and Nonsolicitation Agreement. By accepting
the Award, and again by accepting any payment of Common Stock or cash with
respect to the Award, the Grantee affirms his or her representations, covenants
and agreements set forth in his or her Noncompetition and Nonsolicitation
Agreement and agrees that his or her rights with respect to the Award and any
such payment (or any consideration received in respect thereof, as the case may
be) are and shall continue thereafter to be subject to such Noncompetition and
Nonsolicitation Agreement.

22.     Stock Ownership Requirements.

        The Award and all rights of Grantee under this Award Agreement or in
connection with any shares of the Corporation’s Common Stock acquired pursuant
to this Award Agreement are and shall be subject to, and Grantee agrees to be
bound by, all of the terms and conditions of the Corporation’s Stock Ownership
Requirements as in effect from time to time.

--------------------------------------------------------------------------------

SCHEDULE A

2007 PERFORMANCE MEASURES

Performance
Measure1 Performance
Threshold2
Performance Target2
Weight

--------------------------------------------------------------------------------


[confidential financial performance measure omitted]
20% [confidential financial performance measure omitted] 30% [confidential
financial performance measure omitted] 30% [confidential financial performance
measure omitted] 20%



1 For purposes of this Agreement, each Performance Measure shall be determined
on a consolidated basis in accordance with generally accepted accounting
principles as applied in the Corporation’s financial reporting. 2 Subject to
adjustment in accordance with Section 7 of this Agreement.